      Case 3:19-cv-00341-L-RBB Document 46 Filed 10/21/19 PageID.616 Page 1 of 4



 1    JEAN-PAUL P. CART (SBN 267516)               JOHN J. SHAEFFER (SBN 138331)
      jcart@schiffhardin.com                       JShaeffer@FoxRothschild.com
 2    SCHIFF HARDIN LLP                            FOX ROTHSCHILD LLP
      4 Embarcadero Center, Suite 1350             Constellation Place
 3    San Francisco, California 94111              10250 Constellation Blvd., Suite 900
 4    Telephone: 415-901-8700                      Los Angeles, CA 90067
                                                   Telephone: (310) 598-4150
 5                                                 Facsimile:     (310) 556-9828
 6    JACK R. BIERIG (IL SBN 0207039)              NATALMA M. MCKNEW
      (Pro Hac Vice)                               (Admitted Pro Hac Vice)
 7    jbierig@schiffhardin.com                     TMcknew@FoxRothschild.com
      SCHIFF HARDIN LLP                            FOX ROTHSCHILD LLP
 8    233 South Wacker Drive, Suite 7100           2 West Washington Street, Suite 1100
      Chicago, Illinois 60606                      Greenville, SC 29601
 9    Telephone: 312-258-5500                      Telephone: (864) 751-7600
                                                   Facsimile: (864) 751-7800
10    Attorneys for ABMS and ABEM
11
      MICHAELA L. SOZIO                            MAUREEN DEMAREST MURRAY
12    TRESSLER LLP                                 (Admitted Pro Hac Vice)
      6100 Center Drive                            MMurray@Foxrothschild.com
13    Suite 1175                                   FOX ROTHSCHILD LLP
      Los Angeles, CA 90045                        300 N. Greene Street, Suite 1400
14    Telephone: (310) 203-4815                    Greensboro, NC 27401
                                                   Telephone: (336) 378-5200
15    Attorneys for Defendant American             Facsimile: (336) 378-5400
      Board of Orthopaedic Surgery
16                                                 Attorneys for Defendant American
17
                                                   Board of Anesthesiology

18
                            UNITED STATES DISTRICT COURT

19
                         SOUTHERN DISTRICT OF CALIFORNIA

20 STEVE MANNIS, M.D., ET AL.                      Case No. 3:19-CV-00341-L-RBB
21 INDIVIDUALLY AND ON BEHALF
   OF ALL OTHERS SIMILARLY
22 SITUATED,                                       CLASS ACTION

23                  Plaintiff,
                                                   RESPONSE OF DEFENDANTS
24           v.                                    AMERICAN BOARD OF MEDICAL
                                                   SPECIALTIES, AMERICAN
25 AMERICAN BOARD OF MEDICAL                       BOARD OF ANESTHESIOLOGY,
   SPECIALTIES, AMERICAN BOARD                     AMERICAN BOARD OF
26 OF ANESTHESIOLOGY, ET AL.                       EMERGENCY MEDICINE AND
                                                   AMERICAN BOARD OF
27          Defendants.                            ORTHOPAEDIC SURGERY TO
                                                   ORDER TO SHOW CAUSE DATED
28                                                 SEPTEMBER 30, 2019

                                                                             3:19-CV-00341-L-RBB
     102977880.v1       RESPONSE TO ORDER TO SHOW CAUSE DATED SEPTEMBER 30, 2019
      Case 3:19-cv-00341-L-RBB Document 46 Filed 10/21/19 PageID.617 Page 2 of 4



 1
   ALEXANDER ROSENSTEIN, M.D.,                     Case No. 19-cv-01754-L-RBB
 2 INDIVIDUALLY AND ON BEHALF
   OF ALL OTHERS SIMILARLY
 3 SITUATED,                                       CLASS ACTION
 4                  Plaintiffs,
 5           v.
 6   AMERICAN BOARD OF
     ORTHOPAEDIC SURGERY, ET AL.
 7
                    Defendants.
 8

 9
             Defendants American Board of Medical Specialties, American Board of
10
     Anesthesiology, American Board of Emergency Medicine, and American Board of
11

12   Orthopaedic Surgery agree that consolidation of the above-captioned matters for
13
     pretrial purposes will promote efficiency, subject to affording the American Board
14
     of Orthopaedic Surgery and the American Board of Medical Specialties until
15

16   November 18, 2019 to answer or otherwise plead in response to the Complaint in
17
     Rosenstein v. American Board of Orthopaedic Surgery and American Board of
18
     Medical Specialties, Case No. 19-cv-01754, as previously agreed by counsel for the
19

20   parties.
21
             The defendants respectfully request, however, that the Court hold in abeyance
22
     any decision on consolidation for trial. The two cases are brought by multiple
23

24   plaintiffs practicing different medical specialties. Defendants are three separate
25
     certifying Boards, each administering its own certification program, and the ABMS,
26

27
     which does not certify physicians at all.

28

                                               2                             3:19-CV-00341-L-RBB
     102977880.v1       RESPONSE TO ORDER TO SHOW CAUSE DATED SEPTEMBER 30, 2019
      Case 3:19-cv-00341-L-RBB Document 46 Filed 10/21/19 PageID.618 Page 3 of 4



 1            Defendants respectfully submit that these cases should be dismissed pursuant
 2
     to Rule 12(b)(6), Federal Rules of Civil Procedure, and need never be tried. See,
 3

 4   e.g., Kenney et al v. American Board of Internal Medicine, Case No. 2:18-CV-
 5   05260-RK (ECF No. 43-1, September 26, 2019) and Association of American
 6
     Physicians & Surgeons, Inc. v. American Board of Medical Specialties, Case No.
 7

 8   14-cv-02705, 2017 WL 6821094 (N.D. Ill. Dec. 13, 2017). If the cases do proceed
 9   to trial, however, the Court should determine at that time whether the likelihood of
10
     jury confusion and consequent prejudice warrant separate trials of the two cases.
11

12   See, e.g., Bower v. Wright Medical, 2019 WL 3947088, Case Nos. 2:17-cv-03178-
13   CAS and 2:17-cv-03196-CAS (C.D. Cal. August 19, 2019), in which the Court
14
     consolidated cases for pretrial purposes but delayed ruling on the issue of
15

16   consolidation for trial. Against a complete discovery record, the Court revisited the
17   issue of trial consolidation and concluded that “the differences between the factual
18
     circumstances in both cases . . . pose a substantial risk of prejudicing the defendants
19

20   at trial and confusing the jury,” Id. at *3. The Court therefore declined to consolidate
21
     the cases for trial.
22
      Dated: October_21, 2019                      FOX ROTHSCHILD LLP
23

24                                       By:       /s/Natalma M. McKnew
                                                   JOHN J. SHAEFFER, ESQ.
25                                                 NATALMA M. MCKNEW, ESQ.
26                                                 (Admitted Pro Hac Vice)
                                                   MAUREEN DEMAREST MURRAY,
27                                                 ESQ. (Admitted Pro Hac Vice)
28                                                 Attorneys for Defendant ABA

                                               3                             3:19-CV-00341-L-RBB
     102977880.v1       RESPONSE TO ORDER TO SHOW CAUSE DATED SEPTEMBER 30, 2019
      Case 3:19-cv-00341-L-RBB Document 46 Filed 10/21/19 PageID.619 Page 4 of 4



 1    Dated: October 21, 2019                     SCHIFF HARDIN LLP
 2
                                        By:       /s/Jean-Paul P. Cart
 3                                                JEAN-PAUL P. CART
 4                                                JACK R. BIERIG
                                                  (Admitted Pro Hac Vice)
 5
                                                  Attorneys for Defendants ABMS and
 6                                                ABEM
 7    Dated: October 21, 2019                     TRESSLER LLP
 8
                                        By:       /s/Michaela L. Sozio
 9
                                                  MICHAELA L. SOZIO
10

11                                                Attorney for Defendant American Board
                                                  of Othopaedic Surgery
12

13

14

15                            SIGNATURE CERTIFICATION
16           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
17   Policies and Procedures Manual, I hereby certify that the content of this document
18   is acceptable to Jean-Paul P. Cart and Jack R. Bierig, counsel for Defendants
19   American Board of Medical Specialties and American Board of Emergency
20   Medicine and Michaela L. Sozio, counsel for Defendant American Board of
21   Othopaedic Surgery and that I have obtained Mr. Cart’s, Mr. Bierig’s, and Ms.
22   Sozio’s authorization to affix their electronic signature to this document.
23

24   Dated: October 21, 2019                  By: /s/ Natalma M. McKnew
25                                                 Natalma M. McKnew

26

27

28

                                              4                             3:19-CV-00341-L-RBB
     102977880.v1      RESPONSE TO ORDER TO SHOW CAUSE DATED SEPTEMBER 30, 2019
